DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant's claim for priority under 35 U.S.C. § 120 with reference to Application Number:  PCT/KR2018/000177 filed on 1/4/2018.
Claim Objections
Claims 14, 15, 17, and 18 objected to because of the following informalities:
In claim 14: “the amount of air” should be corrected to --an amount of air--.
In claim 15: “causes the massage balls and the heating element of the heating assembly in a direction” should be corrected to -- causes the massage balls and the heating element of the heating assembly to move in a direction--.
In claim 15: “the amount of air” should be corrected to --an amount of air--.
In claim 17: “the amount of air” should be corrected to --an amount of air--.
In claim 18: “causes the massage balls and the heating element of the heating assembly in a direction” should be corrected to -- causes the massage balls and the heating element of the heating assembly to move in a direction--.
In claim 18: “the amount of air” should be corrected to --an amount of air--.
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 6,056,707) in view of Ikebe et al. (US PGPub 2012/0172768).
Regarding claim 1, Hayashi teaches an assembly (see Fig. 1, 4), comprising: 
A first bracket (Fig. 7, 15; see col. 6, lines 3-10); 
A plurality of massage balls rotatably mounted to the first bracket (Fig. 7, rollers 45 attached via brackets 50 to massage movable support 42 which is mounted within bracket 15; therefore the balls are indirectly mounted to the first bracket; it is noted that Hayashi teaches a massage roller mounted to the bracket, while the claim uses the term “ball”, applicant’s drawings show what is known in the art as a roller and the claim is interpreted to mean as such); 
a massage assembly (Fig. 7, 42) to which the first bracket is fixed (col. 6, lines 3-10; see annotated Fig. 7 below, movable massage assembly 42 is fixed to bracket 15 via rollers 66), and which is capable of at least one of up-and-down and left-and-right motions (see col. 7, lines 25-31, massage assembly 42 moved up and down the user’s back); 
a second bracket (Fig. 7, 50) mounted to the massage assembly (see Fig. 7 and col. 6, lines 23-29)
a support part inserted at one end thereof into the second bracket (see Fig. 7, support part is bracket 47 with pin 51; see also Fig. 8, bracket 47 inserted into second bracket 50 at the hinges and secured with the pin),
an airbag fixed to the support part (see Figs. 7 and 8, airbag 43 secured to part 47 with recesses 47a; see col. 6, lines 38-44)
wherein the massage assembly is mounted inside a backrest of a massage chair (see Figs. 1 and 2; see also col. 3, lines 50-60). 


    PNG
    media_image1.png
    772
    858
    media_image1.png
    Greyscale

Annotated Fig. 7 of Hayashi
Hayashi does not teach that the assembly is a heating assembly comprising a heating element mounted to the support part, and the airbag fixed to the support part so as to be opposite the heating element.
However, Ikebe teaches an analogous massage device mounted within a chair (see Figs. 1 and 2; heating assembly 23 is a component of massage element 21; the element is located within the backrest of a massage chair; see paragraph 19) comprising a heating assembly (see comprising a heating element (Fig. 2, 32; see paragraph 22) mounted to a support part (See Figs 2 and 8a; heating element 23 mounted to bracket 22).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage assembly of Hayashi to be a heating assembly with a heating element, as taught by Ikebe, for the purpose of improving massage by enhancing blood flow and performing a massage more closely to what is given by a person by applying heat (see paragraphs 2 and 3 of Ikebe). As modified, Hayashi teaches the airbag fixed to the support part so as to be opposite the heating element as Ikebe teaches the heating element placed next to the roller, in modifying Hayashi with this same placement next to the roller, the heating element would be opposite the airbag (see annotated Fig. 7 above).
Regarding claim 2, Hayashi, as modified, further teaches wherein the heating element (see annotated Fig. 7 of Hayashi, the massage assembly as modified includes a heating element) is linearly reciprocated in a first direction toward the backrest and a second direction opposite the first direction (see Fig. 7 of Hayashi, arrows indicating movement of the bracket to and from the backrest, while angled, the movement is linearly to and from the backrest), by adjustment of an amount of air of the airbag (See fig. 7; see also col. 2, lines 28-34 and col. 6, lines 18-22, air is supplied to the air cell to expand it and move it in a direction toward the backrest of the chair, it is noted that while Hayashi says the rollers are moved “left” and “right” this is at an angle toward/from the user and thus the backrest).
Regarding claim 3, Hayashi, as modified further teaches wherein the second bracket includes a guide groove (see Fig. 8, groove between pin receiving members of bracket 50) formed therein for restricting a movement of the heating element to a movement in either of the first direction or the second direction (see col. 6, lines 31-38, spring inserted into groove biases the massage elements mounted on the support part in the second direction away from the user), and the support part includes a mounting protrusion to be inserted into the guide groove (see Fig. 8, pin secures support 47 within the groove).
Regarding claim 4, Hayashi, as modified, further teaches wherein the heating assembly (see annotated Fig. 7 above, the massage assembly of Hayashi is modified to include a heating element) performs at least one of up-and-down and left-and-right motions in a state in which the airbag is filled with air (see Hayashi col. 7, lines 45-51, Hayashi teaches moving the heating assembly up and down while filling the air bags). 
Regarding claim 6, Hayashi, as modified, as modified, further teaches when a stretching mode is applied to the massage chair, the air is filled into the airbag (see Hayashi col. 7, lines 38-51; applicants specification appears to define a stretching mode as a mode where the massage element is used to apply pressure to the user’s back, Hayashi teaches filling air into the airbag in order to press upon a spot on the user’s back).
Regarding claim 7, Hayashi, as modified, further teaches when the heating element is heated, the air is filled into the airbag (see Ikebe paragraphs 33-34 and Hayashi col. 7, lines 38-51; Ikebe teaches turning on the heater and performing massage by applying pressure to the user’s back with the massage element; Hayashi teaches performing massage using the airbag to apply pressure; as modified, both actions would be performed to apply massage).
Regarding claim 8, Hayashi, as modified, further teaches wherein the heating element is positioned adjacent to the plurality of massage balls (see annotated Fig. 7 above, the , and the heating element is positioned so as to be opposite to the plurality of massage balls with respect to the first bracket (see annotated Fig. 7, left heating element is opposite left massage ball with respect to right first bracket 15).
Regarding claim 9, Hayashi, as modified by Ikebe, further teaches wherein the heating element includes a heating wire provided therein (see Ikebe Fig. 3, heater supply wire 35; see paragraph 25).
Regarding claim 10, Hayashi further teaches wherein the first bracket (Fig. 7, 15) includes a mounting groove formed therein (see Fig. 7, bracket 15 provides a groove therein), and the second bracket is mounted in the mounting groove (see Fig. 7 and col. 7, lines 13-18; moveable support 42 is mounted within the groove using rollers 66; the second bracket is mounted to the support 42, being indirectly mounted in the mounting groove).
Regarding claim 11, Hayashi teaches an assembly (see Fig. 1, 4), comprising: 
a bracket (Fig. 7, pair of bracket members 47); 
a plurality massage balls rotatably mounted to the bracket (Fig. 7, rollers 45 mounted on both members of the bracket; see col. 6, lines 11-16; the claim does not require that ‘each’ bracket or a ‘single’ bracket have a plurality of massage balls, therefore the pair of bracket members having a plurality of massage balls teaches this limitation; further it is noted that Hayashi teaches a massage roller mounted to the bracket, while the claim uses the term “ball”, applicant’s drawings show what is known in the art as a roller and the claim is interpreted to mean as such); 
a massage assembly to which the bracket is fixed (Fig. 7, 42), and which is capable of at least one of up-and-down and left-and-right motions (see col. 7, lines 25-31, the assembly moves up and down the user’s back); 
an airbag fixed to the bracket at one end (see Fig. 7 and 8, airbag 50 attached to bracket 47 at one end, the bracket being the L-shape component and the airbag being secured to the back end opposite the front end holding the element 46; see annotated Fig. 8 below), 
wherein the airbag is positioned adjacent to the plurality of massage balls (see Fig. 7, airbag is located adjacent the massage rollers; see col. 6, lines 11-23).
the massage assembly is mounted inside a backrest of a massage chair (see Figs. 1 and 2; see also col. 3, lines 50-60). 

    PNG
    media_image2.png
    692
    780
    media_image2.png
    Greyscale











Annotated Fig. 8 of Hayashi
Hayashi does not teach that the assembly is a heating assembly comprising a heating element mounted to the massage assembly or the bracket and positioned adjacent to the massage ball.
However, Ikebe teaches an analogous massage device mounted within a chair (see Figs. 1 and 2; heating assembly 23 is a component of massage element 21; the element is located within the backrest of a massage chair; see paragraph 19) comprising a heating assembly (see Fig. 2, massage element 21; see paragraph 21, the massage element has a heating component) comprising a heating element (Fig. 2, 32; see paragraph 22) mounted to the massage assembly or the bracket (See Figs 2 and 8a; heating element 23 mounted to bracket 22 which is mounted to massage assembly 20) and positioned adjacent to the massage ball (see Fig. 2, heating element 23 mounted adjacent to massage ball 24; again it is noted the term massage ball appears to refer to what is known in the art as a roller).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the massage assembly of Hayashi to be a heating assembly with a heating element, as taught by Ikebe, for the purpose of improving massage by enhancing blood flow and performing a massage more closely to what is given by a person by applying heat (see paragraphs 2 and 3 of Ikebe).
Regarding claim 12, Hayashi, as modified, further teaches wherein the heating assembly (Fig. 1, 4; as modified by Ikebe, this is a heating assembly) is reciprocated in a direction toward the backrest of the massage chair by adjustment of an amount of air of the airbag (See fig. 7; see also col. 2, lines 28-34 and col. 6, lines 18-22, air is supplied to the air cell to expand it and move it in a direction toward the backrest of the chair, it is noted that while .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 6,056,707) in view of Ikebe et al. (US PGPub 2012/0172768), as applied to claim 1 above, and further in view of Nishio et al. (US PGPub 2009/0036809).
Regarding claim 5, Hayashi, as modified, teaches all previous elements of the claim as stated above. Hayashi does not teach wherein the amount of air of the airbag is adjusted in multiple stages.
However, Nishio teaches an analogous massage chair (see abstract and Fig. 1) with airbags (Fig. 1, 30) wherein the amount of air of the airbag is adjusted in multiple stages (see Fig. 5 and paragraph 40).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the airbags of Hayashi, to be adjusted in multiple stages, as taught by Nishio, for the purpose of incrementally adjusting the intensity of the massage (see paragraph 40).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable Hayashi (US 6,056,707) in view of Ikebe et al. (US PGPub 2012/0172768), as applied to claims 1 and 11 above, and further in view of Fuyukama et al. (US PGPub 2009/0177128).
Regarding claim 13, Hayashi, as modified, further teaches a massage chair (Fig. 1, 1) comprising the heating assembly of claim 1 (see above rejection of claim 1) comprising: a seat (Fig. 1, 6); the backrest rotatably fixed to one side of the seat (see Fig. 9; see col. 4, lines 4-14; the backrest is able to recline and, thus, rotate); a leg fasten part (Fig. 1, 12) rotatably fixed to the other side of the seat (see Fig. 9; see col. 4, lines 4-14; the backrest is able to recline and, thus, rotate; see paragraph 13, the leg part is able to recline and, thus, rotate); a support frame for fixing the seat (Fig. 10, 16); the heating assembly mounted into the backrest (see Figs. 1 and 2; the massage assembly is mounted within the backrest, as modified the assembly has a heating elememt) and capable of at least one of up-and-down and left-and-right motions by the massage assembly (see paragraph 34); and an operation unit (Fig. 5, control unit 40) capable of adjusting the up-and-down motion or the left-and-right motion of the heating assembly (see col. 7, lines 25-32), and adjusting a heat generation of the heating element (see Ikebe Fig 5 and paragraph 25; the operation unit of Ikebe adjust the heating, as modified, the operation unit of Hayashi would adjust the heating).
Hayashi does not explicitly disclose that the operation unit is capable of adjusting a rotation of the backrest and a rotation of the leg fasten part.
However, Fukuyama teaches an analogous massage chair (see abstract) wherein the operation unit (Fig. 7, 706) is capable of adjusting a rotation of the backrest and a rotation of the leg fasten part (see paragraph 379).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the operation unit of Hayashi to be capable of adjusting a rotation of the backrest and a rotation of the leg fasten part, as taught by Fukuyama, for the purpose of allowing the user to easily adjust the amount of inclination to their preference using a powered mechanism.
Regarding claim 14, Hayashi , as modified, further teaches wherein the operation unit (Fig. 10, 64) causes the heating assembly (Fig. 2, 23 of Ikebe; as modified, the massage is reciprocated in a direction toward the backrest of the massage chair by adjustment of an amount of air of the airbag (See Hayashi fig. 7; see also col. 2, lines 28-34 and col. 6, lines 18-22, air is supplied to the air cell to expand it and move it in a direction toward the backrest of the chair, it is noted that while Hayashi says the rollers are moved “left” and “right” this is at an angle toward the user and thus the backrest;).
Regarding claim 15, Ikebe, as modified by Hayashi, further teaches wherein the operation unit (Fig. 10, 64) causes the massage balls and heating element of the heating assembly (see Fig. 7 of Hayashi, as modified the bracket has the massage balls and heating element is reciprocated in a direction toward the backrest of the massage chair by adjustment of an amount of air of the airbag (See Hayashi fig. 7; see also col. 2, lines 28-34 and col. 6, lines 18-22, air is supplied to the air cell to expand it and move it in a direction toward the backrest of the chair, it is noted that while Hayashi says the rollers are moved “left” and “right” this is at an angle toward the user and thus the backrest).
Regarding claim 16, Hayashi, as modified, further teaches a massage chair (Fig. 1, 1) comprising the heating assembly of claim 1 (see above rejection of claim 1) comprising: a seat (Fig. 1, 6); the backrest rotatably fixed to one side of the seat (see Fig. 9; see col. 4, lines 4-14; the backrest is able to recline and, thus, rotate); a leg fasten part (Fig. 1, 12) rotatably fixed to the other side of the seat (see Fig. 9; see col. 4, lines 4-14; the backrest is able to recline and, thus, rotate; see paragraph 13, the leg part is able to recline and, thus, rotate); a support frame for fixing the seat (Fig. 10, 16); the heating assembly mounted into the backrest (see Figs. 1 and 2; the massage assembly is mounted within the backrest, as modified the assembly has a and capable of at least one of up-and-down and left-and-right motions by the massage assembly (see paragraph 34); and an operation unit (Fig. 5, control unit 40) capable of adjusting the up-and-down motion or the left-and-right motion of the heating assembly (see col. 7, lines 25-32), and adjusting a heat generation of the heating element (see Ikebe Fig 5 and paragraph 25; the operation unit of Ikebe adjust the heating, as modified, the operation unit of Hayashi would adjust the heating).
Hayashi does not explicitly disclose that the operation unit is capable of adjusting a rotation of the backrest and a rotation of the leg fasten part.
However, Fukuyama teaches an analogous massage chair (see abstract) wherein the operation unit (Fig. 7, 706) is capable of adjusting a rotation of the backrest and a rotation of the leg fasten part (see paragraph 379).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the operation unit of Hayashi to be capable of adjusting a rotation of the backrest and a rotation of the leg fasten part, as taught by Fukuyama, for the purpose of allowing the user to easily adjust the amount of inclination to their preference using a powered mechanism.
Regarding claim 17, Hayashi, as modified, further teaches wherein the operation unit (Fig. 10, 64) causes the heating element of the heating assembly (Fig. 2, 23 of Ikebe; as modified, the massage assembly of Hayashi includes a heating element) is reciprocated between a first direction toward the backrest and a second direction opposite the first direction (see Fig. 7 of Hayashi, arrows indicating movement of the bracket to and from the backrest) of the massage chair by adjusting the amount of air in the airbag (See Hayashi fig. 7; .
Regarding claim 18, Hayashi, as modified further teaches wherein the operation unit (Fig. 10, 64) causes the massage balls and heating element of the heating assembly (see Fig. 7 of Hayashi, as modified the bracket has the massage balls and heating element) is reciprocated in a direction toward the backrest of the massage chair by adjustment of an amount of air of the airbag (See Hayashi fig. 7; see also col. 2, lines 28-34 and col. 6, lines 18-22, air is supplied to the air cell to expand it and move it in a direction toward the backrest of the chair, it is noted that while Hayashi says the rollers are moved “left” and “right” this is at an angle toward the user and thus the backrest).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tago et al. (US PGPub 2010/0198120) which discloses a massage chair with airbags; Yamasaki et al (US 5,460,598) which discloses a massage chair with multiple brackets for massage elements; Fujii (US 5,741,218) which discloses a massage chair with multiple rollers reciprocated toward the user during massage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785